77 N.Y.2d 931 (1991)
In the Matter of Gumersindo P. Carrera, Appellant,
v.
Thomas Sobol, as Commissioner of Education, Respondent.
Court of Appeals of the State of New York.
Decided April 4, 1991.
Christine C. Anderson for appellant.
Robert Abrams, Attorney-General (John J. O'Grady of counsel), for respondent
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (163 AD2d 706).